Title: From George Washington to Elisha Sheldon, 7 June 1781
From: Washington, George
To: Sheldon, Elisha


                        
                            Dear Sir
                            Head Quarters New Windsor June 7th 1781
                        
                        Instantly upon the receipt of this Letter, you will put the whole of your Corps in motion to join the Army--leaving only such Officers and dismounted Dragoons, as are absolutely necessary to collect and bring on the Horses and
                            Equipage which may be provided by the State.
                        When you have commenced your march (which I should advise to be by the Route of Litchfield towards Peekskill)
                            you will be pleased to send forward & inform me of it. that, if any alteration of circumstances should require a
                            change in the Movement or destination, the necessary Orders may be given. I am Sir Your Most Obedt Servt

                    